Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 21 February 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Philadelphia 21st Feby 1782
                  
                  I have been honored with your Excellency’s favor of the 5th instant, to which, my letters of the 9th and 12th of this month will have served for an answer.
                  In my letters of the 14th of January and 9th of February, I requested the favor of your Excellency to negotiate the exchange of Brigr Genl Lord Rawdon for Brigr Genl Moultrie.  I since find, that Gentleman has been exchanged, by composition, for Lieut. General Burgoyne.  I therefore now beg leave to request your Excellency to signify the same to Sir Henry Clinton, and to propose the exchange of Brigr General Scot of Virginia for Lord Rawdon.
                  I congratulate your Excellency upon the speedy and safe arrival of the Duke de Lauzun in France.  I have good reason to believe that the Andromache arrived safely also, as I have answers from Spain to letters which went by her.  I have the honor to be with perfect Esteem Your Excellency’s Most obt and humble servt
                  
                     Go: Washington
                  
               